Notice of Pre-AIA  or AIA  Status
                The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 11/23/2021 has been entered. Amended Claims 1, 2, 6, 8 and 9 have been noted. The amendment has overcome the drawing objections and specification objections previously set forth - those drawing objections and specification objections have been withdrawn accordingly. The amendment has failed to overcome all of the 112(b) rejections previously set forth - only the 112(b) rejections that have been overcome have been withdrawn. Claims 1-15 are currently pending. 

Claim Objections
The claims cited below are objected to because of the following informalities:  
In Claim 1, line 9, change “having an attachment surface” to -- has an attachment surface --
	Appropriate correction is required. 

Claim Interpretation
                The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an engagement portion that is provided to engage with the chamber” (Claim 8)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, the specification fails to provide adequate structure for the claimed engagement portion in Claim 8 which warrants a 112(b) rejection for Claim 8 (see below). For the purpose of expediting prosecution, “an engagement portion that is provided to engage with the chamber” (from Claim 8) will be interpreted as any structural element or combination of elements that is capable of engaging with the chamber. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
                The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 8 recites the limitation “an engagement portion that is provided to engage with the chamber” which has invoked 112(f) (as is presented above this Office Action). However, the specification fails to provide adequate structure for the claimed engagement portion and it is consequently unclear what structure constitutes the claimed engagement portion. The metes and bounds of the claim are consequently unclear. For the purpose of expediting prosecution, “an engagement portion that is provided to engage with the chamber” will be interpreted as any structural element or combination of elements that is capable of engaging with the chamber. 

Claim Rejections - 35 USC § 103
                The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Naitoh et al. (US 2014/0000534 A1) (hereinafter “Naitoh”) in view of Ejiri et al. (US 5,386,815) (hereinafter “Ejiri”). 
	Regarding Claim 1, Naitoh teaches a combustion apparatus (5) comprising: 
	a burner (8) including a burner port surface (surface comprising elements 122 and 124) in which a plurality of burner ports (130) are open (see at least [0103]-[0105] and Figs. 10, 12 and 18); 
	a chamber (10) including an outer circumferential portion of the chamber (the upper outer  circumferential portion of chamber (10) that burner (8) is attached to as is shown in Figs. 1-3 and 18) which is located on an outer circumference side of the burner in plan view (the plan view shown in Fig. 4) (see Figs. 3 and 4 and note that element (10) extends beyond element (8) in the circumferential direction in plan view (e.g. birds eye view)), the chamber supplying mixed gas to the plurality of burner ports (see at least [0059], [0071] and Figs. 1, 3 and 18); and 
	a flame rod (14) attached to the outer circumferential portion (as is shown in Figs. 3 and 4, flame rod (14) is attached to the outer circumferential portion of the chamber (the upper outer  circumferential portion of chamber (10) that burner (8) is attached to as is shown in Figs. 1-3) via element (74)), the flame rod including a core (the central portion of the flame rod) (see at least Figs. 1, 3 and 4), 
	wherein the outer circumferential portion has an attachment surface (the upper most surface of element (10) to which the burner is attached) (see at least [0071] and Figs. 1-4), and the core is bent toward the burner port surface (as can be observed in at least Figs. 1 and 4, the flame rod (14) and its core is bent towards the burner and its burner port surface). 
	Naitoh fails to explicitly teach that the core extends diagonally to the attachment surface to pass through the chamber. However, such configuration is known in the art. 
	Ejiri discloses a relatable combustion device (Fig. 1) that comprises a burner (10) mounted onto a chamber (9) via an attachment surface of the chamber (the outer surface of chamber (9) that burner (10) is mounted to as shown in Fig. 1). Ejiri teaches of a flame sensing flame rod (20) with a core (central portion of element (20)) that extends diagonally to the attachment surface to pass through the chamber (as is shown in Fig. 1) such that only the flame sensing portion of the flame rod is exposed to heat of the burner as opposed to the entire flame rod and its electrical connections (see at least Col. 2 lines 42-44, Col. 3 lines 16-21 and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combustion apparatus taught by Naitoh by configuring the existing flame rod taught by Naitoh to extend diagonally to the attachment surface to pass through the chamber based on the teachings of Ejiri. Doing so would have oriented the flame rod such that only the flame sensing portion of the flame rod would be exposed to heat of the burner as opposed to the entire flame rod and its electrical connections. Note that such modification would have necessarily resulted in the invention as claimed. 
	 
	Regarding Claim 2, Naitoh also teaches that the core includes a first portion having a tip end (the angled end portion of the core of flame rod (14) as shown in Fig. 4) and disposed to extend along the burner port surface (see Fig. 4), wherein the tip end is disposed outside of the chamber (10) with respect to the burner port surface such that it overlaps the burner in a plan view (as shown in Fig. 4) (see at least Figs. 1-4 and the rejection for Claim 1 above).   

	Regarding Claim 4, Naitoh also teaches of a burner flange (106) that is disposed between the burner and the core such that at least part of the burner flange overlaps an outer edge portion of the burner in plan view (as shown in Fig. 4) (see at least Figs. 4 and 8-10). 

	Regarding Claim 5, Naitoh also teaches that the burner flange is provided such that when the flame rod inserted into the chamber is disposed at a position different from a predetermined attachment position, the burner flange is disposed between the burner port surface and the core to prevent the core disposed at the different position from contacting the burner port surface (Note that the burner flange (106) encapsulates the edge portion of the burner port surface as shown in at least Figs. 4 and 8-10. Thus, upon the flame rod being inserted incorrectly downwards towards the edge portion of burner port surface, the burner flange (106) which encapsulates that edge portion would necessarily prevent the core from contacting the burner port surface as claimed. Naitoh accordingly meets the limitations of Claim 5 as claimed.).  

	Regarding Claim 6, Naitoh also teaches that the burner has a fibrous structure (see at least [0096]-[0103] and Fig. 11), and that the burner flange (106) has a structure having a shape of a plate made of metal material (“stainless steel”) (see at least [0092]), the structure of the burner flange being more resistant to damage upon contact with the flame rod than the fibrous structure of the burner (a solid stainless steel flange made from a metal plate would necessarily be more resistant to at least puncture damage or fraying damage from contact with the flame rod than a fibrous structure would (see at least Figs. 8-10 of Naitoh) - Naitoh accordingly meets this limitation as claimed). 

	Regarding Claim 7, Naitoh also teaches that the outer circumferential portion comprises a portion (74) with a through-hole into which the flame rod is inserted (as shown in at least Figs. 3 and 4), and a recess (recess formed to receive element (82)) connected to an end on a burner side of the through-hole (see at least [0075] and Fig. 3), and that the recess in a first direction (the depth direction of the recess that holds element (82)) extending toward an outer circumference of the burner has a width smaller than a width of the recess in a second direction orthogonal to the first direction (the horizontal direction of the recess that holds element (82) as shown in Fig. 3) (As can be observed in at least Figs. 3 and 4, the depth width of the recess is smaller than the horizontal width of the recess - Naitoh accordingly meets this limitation as claimed.) (see at least Fig. 3 and the rejection for Claim 1 above). 

	Regarding Claim 8, to the extent that Claim 8 is understood in light of the 112(b) rejections set forth in this Office Action, Naitoh also teaches of that the flame rod further includes an insulator covering part of the core (the cylindrical insulator completely covering flame rod (14) at its point of penetration through element (74) as shown in Figs. 3 and 4), the combustion apparatus further comprises a fixing portion (82) that fixes the flame rod to the chamber (see at least [0075] and Figs. 3, 4), wherein the fixing portion has an insertion hole into which the insulator is inserted (as is shown in at least Figs. 3 and 4), wherein the insertion hole is provided to position the inserted flame rod with respect to the fixing portion (as is shown in at least Figs. 3 and 4), wherein the fixing portion includes an engagement portion (portion comprising elements 84 and 86) that is provided to engage with the chamber (via element (74)) such that the engagement portion positions the fixing portion with respect to the chamber (see at least [0075] and Figs. 3, 4).

	Regarding Claim 9, Naitoh and Ejiri teach of a hot water apparatus (Naitoh - Fig. 1) comprising: 
	a combustion apparatus (5) according to Claim 1 (see at least Fig. 1 of Naitoh and the rejection for Claim 1 above), and Naitoh also teaches of a heat exchange unit (38) that heats hot water by combustion gas generated through combustion of mixed gas in the combustion apparatus (see at least [0061]-[0063] and Fig. 1).

	Regarding Claim 10, Naitoh also teaches of a burner flange (106) that is disposed between the burner and the core such that at least part of the burner flange overlaps an outer edge portion of the burner in plan view (as shown in Fig. 4) (see at least Figs. 4 and 8-10).

	Regarding Claim 11, Naitoh also teaches that the burner flange is provided such that when the flame rod inserted into the chamber is disposed at a position different from a predetermined attachment position, the burner flange is disposed between the burner port surface and the core to prevent the core disposed at the different position from contacting the burner port surface (Note that the burner flange (106) encapsulates the edge portion of the burner port surface as shown in at least Figs. 4 and 8-10. Thus, upon the flame rod being inserted incorrectly downwards towards the edge portion of burner port surface, the burner flange (106) which encapsulates that edge portion would necessarily prevent the core from contacting the burner port surface as claimed. Naitoh accordingly meets the limitations of Claim 11 as claimed.).  

	Regarding Claim 14, Naitoh also teaches that the outer circumferential portion comprises a portion (74) with a through-hole into which the flame rod is inserted (as shown in at least Figs. 3 and 4), and a recess (recess formed to receive element (82)) connected to an end on a burner side of the through-hole (see at least [0075] and Fig. 3), and that the recess in a first direction (the depth direction of the recess that holds element (82)) extending toward an outer circumference of the burner has a width smaller than a width of the recess in a second direction orthogonal to the first direction (the horizontal direction of the recess that holds element (82) as shown in Fig. 3) (As can be observed in at least Figs. 3 and 4, the depth width of the recess is smaller than the horizontal width of the recess - Naitoh accordingly meets this limitation as claimed.) (see at least Fig. 3 and the rejection for Claim 1 above).

Claims 3, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Naitoh and Ejiri further in view of Yano et al. (US 2014/0116357 A1) (hereinafter “Yano”). 
	Regarding Claim 3, Naitoh and Ejiri teach the combustion apparatus according to Claim 2 (see the rejection for Claim 2) in addition to the core including a second portion inserted into the chamber (the portion of element (14) opposite to the angled tip as shown in Fig. 4). Naitoh fails to explicitly teach of a third portion in addition to first and second bent portions that connect the other portions as claimed. However, such configuration is known in the art. 
	Yano discloses a relatable combustion apparatus (Fig. 1) that comprises a burner (6) in addition to a flame rod (21) (see at least [0022], [0027] and Fig. 1). Yano teaches that the flame rod has a first portion (the horizontal tip), second portion (the horizontal upper portion that connects to element (3)), a third portion (the angled portion between the first and second portions as shown in Fig. 1) disposed between the first portion and the second portion (see Fig. 1), a first bent portion (the left hand kink of element (21) with respect to Fig. 1) connecting the first portion and the third portion to each other (see Fig. 1), and a second bent portion (the right hand kink of element (21) with respect to Fig. 1) connecting the second portion and the third portion to each other (see Fig. 1). Yano teaches that this arrangement enables the flame rod to get substantially close to the burner such that it will be able to easily detect flame presence or lack thereof thereby enabling the flame rod to act as a good “burner safety device” (see at least [0022], [0027] and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus taught by Naitoh and Ejiri by configuring the existing flame rod to have first, second and third portions in addition to first and second bent portions that connect the three portions together as taught by Yano. Doing so would have allowed the flame rod to get even closer to the burner which would have improved its accuracy and enabled it to serve as a better safety device. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 12, Naitoh also teaches of a burner flange (106) that is disposed between the burner and the core such that at least part of the burner flange overlaps an outer edge portion of the burner in plan view (as shown in Fig. 4) (see at least Figs. 4 and 8-10). 

	Regarding Claim 13, Naitoh also teaches that the burner flange is provided such that when the flame rod inserted into the chamber is disposed at a position different from a predetermined attachment position, the burner flange is disposed between the burner port surface and the core to prevent the core disposed at the different position from contacting the burner port surface (Note that the burner flange (106) encapsulates the edge portion of the burner port surface as shown in at least Figs. 4 and 8-10. Thus, upon the flame rod being inserted incorrectly downwards towards the edge portion of burner port surface, the burner flange (106) which encapsulates that edge portion would necessarily prevent the core from contacting the burner port surface as claimed. Naitoh accordingly meets the limitations of Claim 13 as claimed.).  

	Regarding Claim 15, Naitoh also teaches that the outer circumferential portion comprises a portion (74) with a through-hole into which the flame rod is inserted (as shown in at least Figs. 3 and 4), and a recess (recess formed to receive element (82)) connected to an end on a burner side of the through-hole (see at least [0075] and Fig. 3), and that the recess in a first direction (the depth direction of the recess that holds element (82)) extending toward an outer circumference of the burner has a width smaller than a width of the recess in a second direction orthogonal to the first direction (the horizontal direction of the recess that holds element (82) as shown in Fig. 3) (As can be observed in at least Figs. 3 and 4, the depth width of the recess is smaller than the horizontal width of the recess - Naitoh accordingly meets this limitation as claimed.) (see at least Fig. 3 and the rejection for Claim 1 above).

Response to Arguments
The arguments filed 11/23/2021 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeuchi et al. (US 2019/0032916) and Ono (US 10,738,995 B2) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        2/22/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762